Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Edward Kim (Reg. No. 78,714) on February 11, 2021.

The application has been amended as follows: In the Claims: Claims 1 and 8 have been amended.

Claim 1.	(Currently amended) A method for multicast group membership management, comprising:
detecting, by a network device and from an application associated with a user space of the network device, a request message to join a multicast group or to leave the multicast group,

readdressing, by the network device, the request message to a service daemon of the network device,
wherein the service daemon is associated with the user space of the network device;
directing, by the network device, the request message to the service daemon based on readdressing the request message;
determining, by the network device and according to information relating to membership of the multicast group stored by the service daemon, a quantity of applications associated with the user space that are members of the multicast group;
selectively generating, by the network device, based on the determined quantity of applications, and using the service daemon, an advertisement message based on the request message,
wherein the advertisement message is to be generated if there are no other applications associated with the user space that are members of the multicast group,
wherein the advertisement message is not to be generated if there is at least one other application associated with the user space that is a member of the multicast group; and
transmitting, by the network device, the advertisement message when the advertisement message is generated.

for multicast group membership management, comprising:
one or more memories; and
one or more processors to:
intercept, from an application associated with a user space of the network device, a request message to join a multicast group or to leave the multicast group,
wherein the request message is addressed to a kernel of the network device;
direct the request message to a service daemon associated with the user space of the network device;
determine, according to information relating to membership of the multicast group stored by the service daemon, a quantity of applications associated with the user space that are members of the multicast group;
determine, based on the determined quantity of applications and using the service daemon, whether another application associated with the user space is a member of the multicast group;
selectively generate, using the service daemon and based on whether the other application associated with the user space is the member of the multicast group, an advertisement message based on the request message; and
transmit the advertisement message when the advertisement message is generated.

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-8, 10-17, and 19-22 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a method comprising the steps of:
directing, by a network device, a request message to a service daemon based on readdressing the request message;
determining, by the network device and according to information relating to membership of a multicast group stored by the service daemon, a quantity of applications associated with a user space that are members of the multicast group; and
selectively generating, by the network device, based on the determined quantity of applications, and using the service daemon, an advertisement message based on the request message at set forth in the specification and independent claims 1, 8, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional Reference
The examiner as of general interest cites the following reference.
a. 	Riddoch et al, U.S. Patent No. 9,083,539 B2.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose Telephone Number is
(571) 272-3979. The examiner can normally be reached on Monday-Friday from 7:00
AM to 3:30 PM. Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number (571) 273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kamal Divecha, can be reached at (571) 272-5863.


/BHARAT BAROT/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        

February 11, 2021